640 So. 2d 1177 (1994)
Mary DOE, Individually, and as guardian for Jjohn Doe, A minor, Appellant,
v.
HCA HEALTH SERVICES OF FLORIDA, INC. d/b/a HCA L.W. Blake Memorial Hospital, John Pfeilsticker, M.D., Manatee Hospitals and Health Systems, Inc., Howard A. Goldman, M.D. and Howard A. Goldman, P.A., Appellees.
No. 93-03177.
District Court of Appeal of Florida, Second District.
July 22, 1994.
Paige McMichael of Casella & McMichael, Bradenton, for appellant.
Bonita L. Kneeland of Fowler, White, Gillen, Boggs, Villareal & Banker, P.A., Tampa, for appellee HCA Health Services of Florida, Inc.
Frank Strelec and David A. Wallace of Williams, Parker, Harrison, Dietz & Getzen, Sarasota, for appellee Manatee Hospitals and Health Systems, Inc. d/b/a Manatee Memorial Hosp.
Rebecca A. Baitty and H. Roger Lutz of Lutz, Webb, Partridge, Bobo & Baitty, P.A., Sarasota, for appellee John Pfeilsticker, M.D.
George N. Meros, Jr. of Rumberger, Kirk & Caldwell, P.A., Tallahassee, for appellee Goldman.
THREADGILL, Judge.
Mary Doe filed a complaint against the doctors and hospitals that treated her son under the Baker Act,[1] alleging false imprisonment, malicious prosecution, negligent hiring and failure to train, assault and battery, misrepresentation, and intentional infliction of emotional distress. Mrs. Doe appeals a final judgment dismissing her action for failure *1178 to comply with the presuit requirements of chapter 766, Florida Statutes (1991).
We agree with the trial judge that each of the several allegations of the complaint arose out of the rendering of medical care by licensed health care providers subject to the prevailing professional standard of care,[2] and compliance with chapter 766 was required. See Weinstock v. Groth, 629 So. 2d 835 (Fla. 1993); NME Properties, Inc. v. McCullough, 590 So. 2d 439, 441 (Fla. 2d DCA 1991); Long v. Rothbaum, 68 Md. App. 569, 514 A.2d 1223 (1986); see also Martinez v. Lifemark Hosp. of Florida, Inc., 608 So. 2d 855 (Fla. 3d DCA 1992).
Affirmed.
RYDER, A.C.J., and PARKER, J., concur.
NOTES
[1]  §§ 394.451-394.4789, Fla. Stat. (1991).
[2]  See § 766.102(1), Fla. Stat. (1991).